Filed Pursuant to Rule 424(b)(3) PROSPECTUS SUPPLEMENT NO. 2 (To The Prospectus Dated June 11, 2008) This Supplement No. 2 relates to Ministry Partners Investment Corporation's Prospectus dated June 11, 2008 and must be read in conjunction with the Prospectus and the Supplement dated January 5, 2009, both of which are delivered with this Supplement. This Supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus and the January 5, 2009 Supplement. Unless otherwise expressly defined in this Supplement, all terms used in this Supplement have the same meaning as used in the Prospectus. OVERVIEW On December 31, 2008, the Effective Date, we completed the conversion of our form of organization from a California corporation to a California limited liability company (an "LLC"). This conversion (the "Conversion") was made pursuant to our Plan of Conversion (the "Plan"). As a result of the Conversion, our name changed to "Ministry Partners Investment Company, LLC". This Summary describes material effects of our conversion to an LLC as they may relate to the Class A Notes. SUMMARY OF THE CONVERSION Set forth below is a brief summary of the material consequences of the Conversion to the Class A Notes. Change of Name. By reason of the Conversion, our name became “Ministry Partners Investment Company, LLC.” Our address is unchanged. Our Legal Form After the Conversion. At the Effective Date, we became, by operation of law, a California limited liability company under the provisions of the California Beverly Killea Limited Liability Company Act (the "LLC Act"). Conversion Does Not Affect the Class A Notes. Pursuant to the Plan and the LLC Act, the Conversion did not affect our duties or obligations with respect to the Class A Notes or the Indenture. Thus, the Conversion will have no material impact on previously issued Class A Notes or Class A Notes which we may issue in the future. Conversion Made No Change to our Assets, Liabilities, Rights or Obligations. Under California law, a corporation that converts to a limited liability company remains the same entity that existed before the conversion, except it will be subject to the LLC Act and will be taxed as an LLC under the applicable provisions of the California Revenue and Taxation Code. Thus, the Conversion did not result in a transfer of our assets, rights, obligations, duties or other property. Our Management Following the Conversion. As an LLC, our business and affairs are under the direction of our Managers and officers. Our Managers and officers are the same persons who served as our directors and officers prior to the Conversion. Each serves in a comparable, if not exact, capacity after the Conversion as they did prior to the Conversion. Thus, there is no change in the persons responsible for our management and operations or their duties with respect to such capacities. Our Capital Structure After the Conversion. Following the Conversion, our former common shareholders became our Class A Unit holders and our former Class I Preferred Stockholders and our Class II Preferred Stockholders became our Series A Unit holders. The rights, preferences and privileges of our Class A Units are essentially identical to those of our former common stock, and the rights, preferences and privileges of our Series A Units are essentially identical to our Class I Preferred Stock and Class II Preferred Stock with the exception that the Series A Units are entitled to distributions at a rate equal to our previous Class I Preferred Stock. 1 Our Charter Documents After the Conversion. As an LLC, we are governed by our Articles of Organization and our Operating Agreement in place of our former Articles of Incorporation and Bylaws. A copy of our Articles of Organization, the Plan, and the Operating Agreement were filed as Exhibits to our Current Report on Form 8-K filed with the Securities and Exchange Commission (SEC) on December 22, 2008. Our Taxation After the Conversion. Prior to the Conversion, we were taxed as a C corporation under both federal and state income tax laws.
